On Remand from the Alabama Supreme Court

LONG, Presiding Judge.
Adrian Roderick Davis was convicted of two counts of capital murder, because the murder occurred during the course of a robbery, see § 13A-5^10(a)(2), Ala.Code 1975, and because the murder occurred during the course of a burglary, see § 13A-5-40(a)(4), Ala.Code 1975. He was sentenced to life imprisonment without parole for each conviction. In an opinion issued on July 3, 1997, we affirmed Davis’s conviction for murder committed during the course of a robbery; however, we reversed Davis’s conviction for murder committed during the course of a burglary and remanded the cause to the trial court with directions to vacate its judgment as to that conviction. Davis v. State, 737 So.2d 474 (Ala.Cr.App.1997). The Supreme Court of Alabama subsequently granted the State’s petition for certiorari review. In an opinion issued on January 8, 1999, the Supreme Court of Alabama reversed this court’s judgment reversing Davis’s conviction for murder committed during the course of a burglary, and held that that conviction was due to be affirmed. Davis v. State, 737 So.2d 480 (Ala.1999).
In compliance with the Alabama Supreme Court’s holding, we now affirm Davis’s conviction for murder committed during the course of a burglary.
AFFIRMED AS TO CONVICTION FOR MURDER COMMITTED DURING THE COURSE OF A BURGLARY.
McMILLAN, COBB, BASCHAB, and FRY, JJ., concur.